Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 4-14, 16-17 and 21-23 are allowed.

Reasons For Allowance

3.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-14 and 16-17 are allowable because none of the prior art discloses or fairly suggests a continuous gap measurement device or a method of measuring a gap, wherein the indicator comprises a tube coupled to a bulb containing a ferrofluid, the bulb configured to adjust in size in response to the gap measurement, the bulb's adjustment in size causing the ferrofluid to move within the tube whereby the inductance of the circuit changes in correlation with the gap measurement, and in the combination as claimed in claims 1 and 10. 

Claims 21-23 are allowable because none of the prior art discloses or fairly suggests a continuous gap measurement device wherein the indicator comprises a spring, the spring configured to adjust in size in response to the gap measurement, the spring's adjustment in size causes the inductance of the circuit to change in correlation with the gap measurement, and in the combination as claimed in claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/               Primary Examiner, Art Unit 2867